Case 6:18-cv-00061-EKD-JCH Document 530 Filed 02/03/21 Page 1 of 5 Pageid#: 12035



                          IN THE UNITED STATES DISTRICT COURT                            2/3/2021
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION

CRYSTAL VL RIVERS,                            )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )       Civil Action No. 6:18-cv-00061
                                              )
GARY M. BOWMAN, et al.,                       )       By: Elizabeth K. Dillon
                                              )           United States District Judge
       Defendants.                            )

                                             ORDER

       For the reasons stated in the accompanying memorandum opinion, it is hereby ORDERED as

follows:

       1. The objection filed by Serene Creek Run Association (Dkt. No. 499) is SUSTAINED;

       2. The objection filed by Jennifer Baker, Travis Baker, Michael Bradbury, Michele Fluker,

William Fluker, Barbara Frear, Howard Frear, Loren Friedman, Michael Friedman, Matthew Krycinski,

Sarah Krycinski, Beth Rodger, and Richard Rodgers (collectively the Homeowners) (Dkt. No. 500) is

SUSTAINED;

       3. The Homeowners’ motion for leave to file a supplemental objection (Dkt. No. 528) is

GRANTED;

       4. The objections filed by Mark Merrill, Old Dominion National Bank, and Kelly Potter (Dkt.

No. 505) are OVERRULED;

       5. The objections filed by plaintiff Crystal VL Rivers (Dkt. No. 507) are OVERRULED;

       6. The R&R (Dkt. No. 497) is ADOPTED, with correction of a clerical error to clarify that

Serene Creek Run Association is dismissed with prejudice;

       7. Defendant Seth Twery’s motion to dismiss (Dkt. No. 73) is GRANTED. Twery is

DISMISSED WITH PREJUDICE from this action;

       8. Defendant Homeowners’ motion to dismiss (Dkt. No. 75) is GRANTED. The Homeowners
Case 6:18-cv-00061-EKD-JCH Document 530 Filed 02/03/21 Page 2 of 5 Pageid#: 12036



are DISMISSED WITH PREJUDICE from this action;

       9. Defendant Serene Creek Run Association’s motion to dismiss (Dkt. No. 78) is GRANTED.

Serene Creek Run Association is DISMISSED WITH PREJUDICE from this action;

       10. Defendant Lisa Schenkel’s motion for summary judgment on the basis of res judicata (Dkt.

No. 84) is GRANTED. The clerk of court is directed to enter judgment in favor of Schenkel.

Schenkel’s motions to dismiss (Dkt. Nos. 80, 82) are DENIED as moot;

       11. Defendant Ted Counts Realty Group’s (TCRG) motion for summary judgment (Dkt. No.

98) is GRANTED. The clerk of court is directed to enter judgment in favor of TCRG. TCRG’s motion

to dismiss (Dkt. No. 94) is DENIED as moot;

       12. Defendants Ralph Beck and BBoys LLC’s motion to dismiss (Dkt. No. 107) is GRANTED.

Rivers’ claims against these defendants are DISMISSED WITH PREJUDICE;

       13. Defendants Mark Merrill and Old Dominion National Bank’s (ODNB) motion to dismiss

(Dkt. No. 113) is GRANTED. Merrill is DISMISSED WITH PREJUDICE from this action. Rivers’

civil RICO claims against ODNB (counts 3 and 5) are DISMISSED WITH PREJUDICE.

       14. Defendant David Edmundson’s motion to dismiss (Dkt. No. 117) is GRANTED. David

Edmundson is DISMISSED WITH PREJUDICE from this action;

       15. Defendant Kelly Edmundson’s motion to dismiss (Dkt. No. 119) is GRANTED. Kelly

Edmundson is DISMISSED WITH PREJUDICE from this action;

       16. Defendants Shana Beck Lester and Serenity Acres Farm’s (SAF) motion to dismiss (Dkt.

No. 135) is DENIED IN PART as to their jurisdictional argument under Rule 12(b)(1), GRANTED IN

PART as to their argument that Rivers failed to state a claim under Rule 12(b)(6), and Rivers’ state law

claims against these defendants (counts 12, 16, 17) are DISMISSED WITH PREJUDICE;

       17. Defendants Advantage Title & Closing (ATC), Matthew Fariss, and Jennifer Richardson’s

motion to dismiss (Dkt. No. 143) is GRANTED. Rivers’ claims against these defendants are

DISMISSED WITH PREJUDICE;
                                                   2
Case 6:18-cv-00061-EKD-JCH Document 530 Filed 02/03/21 Page 3 of 5 Pageid#: 12037



       18. Defendant Mark Loftis’ motion to dismiss (Dkt. No. 175) is GRANTED. Rivers’ state law

claim against Loftis (count 12) is DISMISSED WITHOUT PREJUDICE;

       19. Defendant S&R Farm LLC’s motion to dismiss (Dkt. No. 178) is GRANTED. Rivers’

state law claim against S&R Farm is DISMISSED WITH PREJUDICE;

       20. Defendant Kelly Potter’s motion to dismiss (Dkt. No. 231) is GRANTED. Rivers’ claims

against Potter are DISMISSED WITH PREJUDICE;

       21. Defendant Union Bank & Trust’s motion to dismiss (Dkt. No. 241) is GRANTED. and

Rivers’ civil RICO claim (count 5) and state law fraud claim (count 12) against Union Bank are

DISMISSED WITHOUT PREJUDICE;

       22. Defendant Robert Beach’s motion to dismiss (Dkt. No. 246) is GRANTED. Rivers’ civil

RICO claim against Beach (count 5) is DISMISSED WITHOUT PREJUDICE;

       23. Defendant Select Bank and J. Michael Thomas’ motion to dismiss (Dkt. No. 287) is

GRANTED. Rivers’ civil RICO claims against them (counts 3, 5) are DISMISSED WITHOUT

PREJUDICE;

       24. Defendant Northcreek Construction, Inc.’s counseled motion to dismiss (Dkt. No. 351) is

GRANTED. Rivers’ state law fraud claim against it (count 12) is DISMISSED WITHOUT

PREJUDICE. The motion to dismiss filed by Northcreek’s behalf by pro se defendant David

Edmundson (Dkt. No. 121) is STRICKEN as procedurally improper;

       25. Defendant Sameer Patel’s motion to dismiss and for sanctions (Dkt. No. 370) is DENIED

IN PART and GRANTED IN PART; his request for Rule 11 sanctions is DENIED WITHOUT

PREJUDICE as procedurally improper; and Rivers’ state law fraud claim against Patel (count 12) is

DISMISSED WITHOUT PREJUDICE;

       26. Rivers’ motions to amend her complaint as to TCRG (Dkt. No. 163), ODNB and Merrill

(Dkt. No. 187), Lester and SAF (Dkt. No. 192), ATC, Fariss, and Richardson (Dkt. No. 216), Margie

Callahan (Dkt. No. 220), and Select Bank and Thomas (Dkt. No. 310) are DENIED WITHOUT
                                                3
Case 6:18-cv-00061-EKD-JCH Document 530 Filed 02/03/21 Page 4 of 5 Pageid#: 12038



PREJUDICE;

       27. Any request for attorney’s fees or sanctions is DENIED WITHOUT PREJUDICE as

procedurally improper; and

       28. The Virginia State Police, Agent Bill Talbott, and Walter Mason are DISMISSED

WITHOUT PREJUDICE under Rule 4(m) of the Federal Rules of Civil Procedure.

       It is FURTHER ORDERED that:

       29. The Memorandum of Lis Pendens recorded among the land records of Bedford County on

May 30, 2018, as Instrument Number 180004869, is hereby RELEASED, which Memorandum of Lis

Pendens lists as interested parties Travis and Jennifer Baker, Michael and Loren Friedman, Richard and

Beth Rodgers, Matthew and Sarah Krycinski, American National Bank and Trust Company, Clement A.

Wheatley, Michael Bradbury, Ralph Beck, Howard and Barbara Frear, William and Michelle Fluker,

BBoyz LLC and Serenity Farm Acres LLC, The Riding Center, and The Farm Parcel;

       30. The Amended Memorandum of Lis Pendens recorded among the land records of Bedford

County on January 26, 2021, as Instrument Number 210001166, is hereby RELEASED, which

Memorandum of Lis Pendens lists as interested parties Travis and Jennifer Baker, Michael and Loren

Friedman, Richard and Beth Rodgers, Matthew and Sarah Krycinski, Michael Bradbury, Michael and

Mary Bennett, Howard and Barbara Frear, William and Michelle Fluker, BBoyz LLC and Serenity Farm

Acres LLC, 1650 Partners LLC/John and James Wynne, Ralph Beck and BboyzLLC and Henry and

Helga Beck, and Christy West and Judy Wills;

       31.     The Clerk of the Circuit Court of Bedford County, Virginia, shall accept this Order, shall

record it in the Bedford County’s land records, and shall index and/or otherwise note this Order in the

appropriate manner in the land records for the Circuit Court of Bedford County; and

       The Clerk of this Court shall forward copies of this Order and accompanying Memorandum




                                                   4
Case 6:18-cv-00061-EKD-JCH Document 530 Filed 02/03/21 Page 5 of 5 Pageid#: 12039



Opinion to plaintiff, all counsel of record, and the Clerk of the Circuit Court of Bedford County,

Virginia.

       Entered: February 3, 2021.




                                                        /s/ Elizabeth K. Dillon
                                                        Elizabeth K. Dillon
                                                        United States District Judge




                                                    5
